DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the 
first inventor to file provisions of the AIA .

This communication is responsive to the application filed 02/12/2019.  

Claims 1-16 are presented for examination. 

Priority

2.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), and based on application # 201710943280.3 filed in CHINA on 10/11/2017, which papers have been placed of record in the file. 

Information Disclosure Statement

3. 	The Applicants’ Information Disclosure Statements filed (05/10/2019) has been received, entered into the record, and considered.  


Drawings


4.	The drawings filed 02/12/2019 are accepted by the examiner.
Specification


5.	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Descriptive Title Required
The title of the invention is not descriptive. The title should be as “specific as possible” 37 CFR 1.72 while not exceeding “500 characters in length”. The title should provide “informative value” and serve to aid in the “indexing, classifying, searching” and other Official identification functions. A new title is required that is clearly indicative of the invention to which the claims are directed. MPEP606.01

Claim Interpretation 

6.	The following is a quotation of 35 U.S.C. 112(f):
 (f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 



Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

“a first mark, configured to …”, “a second mark, configured to …”, and “the mark set is configured to …” in claims 2, 3, 8, and 11.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

A review of the specification shows that there does not appear to be the corresponding structure described in the specification for the named limitations. 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).



Claim Rejections - 35 USC § 112

7.         The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 8, and 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

As given above, the named limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 6th paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function, rendering these limitation indefinite.
 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 6th Paragraph applicant may:

(b)	Present a sufficient showing that the claim limitation recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. For more information, see MPEP § 2181.

If Applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a) 	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. § 132(a)); or 
(b) 	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01 (o) and 2181.








Claim Rejections - 35 USC § 103

8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 
102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-3, and 5-13 are rejected under 35 U.S.C. 103 as being unpatentable over Van Riel et al.  (US 20070118712)  in view of  Naccache et al. (US 20180373624).

It is noted that any citations to specific, pages, columns, paragraphs, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.

As to claim 1:
Van Riel teaches a memory allocation method, applied to an embedded system, wherein a kernel module and a plurality of application programs are provided (method… for allocating physical memory to processes. The method includes enabling a kernel to free memory in a physical memory space corresponding to arbitrarily sized memory allocations released by processes or applications in a virtual memory space…the freed page frames marked as available for reuse being available for backing a new process without requiring the kernel to delete data included in the freed memory released by the process. The kernel may organize pages marked as available for reuse in one or more local "pools" that is organized according to a variety of schemes which provide system efficiencies in that the kernel can eliminate the need for deleting of old data in those page frames without compromising data security; Abstract); wherein the memory allocation method comprises steps of: 

Step S1, acquiring first memory allocation requests of the plurality of application programs (provides the O/S (kernel) with the ability to track and allocate physical memory corresponding to memory released by processes in virtual memory space. After a process releases memory in virtual memory space, the system determines whether the memory released space spans one or more fixed size memory units (e.g., page frames). For each page frame worth of memory released by that process, the kernel designates a status of that page frame as available for reuse, i.e., available for backing the same process (or even new processes satisfying some criteria, e.g., same security context) without requiring the kernel to delete data included in the freed memory released by the process; 
Step S2, the kernel module determining whether preset screening marks exist in the first memory allocation requests (an enhancement to the allocation routines is provided such that a process may obtain from the kernel the same page that is marked as available for reuse--thus, the kernel does not have to zero out the memory and the overhead associated with recycling the available page. That is, rather than recycling a page when no longer needed by a process, the kernel records the page as available for reuse; thus, the same process (or process of like security class) can avoid the need to require the kernel to immediately allocate one or more new pages. In this manner, a computer system will incur additional savings by not having to make perform the memory allocations if the system is running short of memory, as the kernel will know it is able to use the free available memory pages marked as available for reuse; paragraphs 0019 and 0033-0044).
  
Van Riel, however, does not explicitly teach the following additional limitations:

Naccache teaches Step S3, when screening marks exist in the first memory allocation requests, prohibiting allocating memory for the current application program managed by a contiguous memory allocator (paragraph 0040: particular rules of allocation can be defined so as to reinforce the securing of a memory zone by the method according to the invention, by prohibiting the allocation of a memory zone that is not totally secured (this is the case where its size is above a threshold and requires deferred iterations of the step for replacing bytes by one or more alert instructions) and by making a zone marked as being secured a non-priority zone relative to an unmarked zone; paragraph 0060: defining rules of memory allocation that enable the operating system of the electronic device to limit or to prohibit the allocation of a memory of a marked zone).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Van Riel with Naccache because it would have provided the enhanced capability for detecting unauthorized attempts to use a deallocated memory zone.
As to claim 2:
Van Riel teaches the screening marks comprises: a first mark, configured to indicate that the plurality of application devices provide data to block devices for processing; a second mark, configured to represent a write operation performed by one of the plurality of application programs (paragraphs 0033-0034 and 0039).

As to claim 3:
Van Riel teaches the memory allocation request is a mark set, and the mark set is configured to specify marks for the memory allocation and a behavior for control of the memory allocation  (paragraphs 0033-0034 and 0039).

As to claim 5:
The rejection of claim 1 above is incorporated herein in full, Van Riel teaches the multi-core concurrent memory allocation method specifically comprises steps of: M processing units being provided in the embedded system, when the second memory allocation requests sent by the driver module are received, performing steps of: Step B 1, acquiring the quantity of contiguous memory that needs to be allocated according to the second 

As to claim 6:
Van Riel teaches M is equal to N (paragraph 0032).

As to claim 7:
Van Riel teaches M=4, N=4  (paragraph 0032).

As to claim 8:
Van Riel teaches the screening marks comprises: a first mark, configured to indicate that the plurality of application devices provide data to block devices for processing; a second mark, configured to represent a write operation performed by one of the plurality of application programs  (paragraphs 0033-0034 and 0039).

As to claim 9:
Van Riel teaches M is equal to N (paragraph 0032).

As to claim 10:
Van Riel teaches M=4, N=4 (paragraph 0032).


As to claim 11:
Van Riel teaches the memory allocation request is a mark set, and the mark set is configured to specify marks for the memory allocation and a behavior for control of the memory allocation (paragraphs 0033-0034 and 0039).
  
As to claim 12:
Van Riel teaches M is equal to N (paragraph 0032).
 
As to claim 13:
Van Riel teaches M=4, N=4 (paragraph 0032).
 
Claims 4 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Van Riel et al.  (US 20070118712)  in view of  Naccache et al. (US 20180373624) and further in view of  Kung et al. (US 20180074863).

As to claim 4:
Van Riel teaches a plurality of drivers, when the kernel module acquires second memory allocation requests of the driver modules, performing steps of: Step A1, determining whether the contiguous memory allocated by the contiguous memory allocator being occupied by other application programs; if the result shows "NO", turning to Step A3; and Step A3, allocating the contiguous memory for the driver modules by the kernel 

The combination of Van Riel and Naccache, however, does not explicitly teach the following additional limitations:

Kung teaches if the result shows "YES", turning to Step A2: migrating the plurality of application programs from the contiguous memory to a newly-allocated memory (a given region of physical memory is marked as migratable… Then one or more occupied frames in the set of contiguous frames are migrated out of the given region to allow for allocation of the set of contiguous frames to the device; Abstract and paragraph 0007).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Kung with Van Riel as modified by Naccache because it would have provided fast and stable mechanism for allocating contiguous memory.
As to claim 14:
Refer to claim 4 above for rejection.

As to claim 15:
Van Riel teaches M is equal to N (paragraph 0032).


As to claim 16:
Van Riel teaches M=4, N=4 (paragraph 0032).
Conclusion

9.	The prior art made of record, listed on PTO 892 provided to Applicant is considered to have relevancy to the claimed invention. Applicant should review each identified reference carefully before responding to this office action to properly advance the case in light of the prior art.

Contact Information


	Any inquiry or a general nature or relating to the status of this application should 
             be directed to the TC 2100 Group receptionist: (571) 272-2100.

	Any inquiry concerning this communication or earlier communications from the 
	examiner should be directed to VAN H. NGUYEN whose telephone number is (571) 272-3765. The examiner can normally be reached on Monday- Friday from 9:00AM- 5:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEWIS BULLOCK can be reached at (571) 272-3759. 
		

	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/VAN H NGUYEN/
Primary Examiner, Art Unit 2199